Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Currently claims 1-17 and 22-31 are pending, claims 11-17 are withdrawn, claims 1, 5, and 7 are amended. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/16/2021 has been entered.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: velocity reducing structure in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The corresponding structure comprising a porous member. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 


Claim 1-10, 22-24, and 26-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lipscomb (U.S. 2013/0174790) in view of Kuykendal (U.S. 5,641,120
With respect to claim 1 Lipscomb discloses, recirculating fountain figure 1, that creates a column of liquid figure 1 #72 comprising: a basin (figure 1, #42);
a faucet (figure 1, #48) having an outlet spout (figure 1, outlet spout of #48 having outlet at #47) directed into the basin (figure 1); and a pump (figure 1,#46) in liquid communication with the basin and the faucet (figure 1, bringing fluid from the basin to the fountain head/faucet #48); wherein the fountain is structurally and operationally configured such that liquid falls from a spout opening (figure 1, opening at #47)of the faucet into the basin, but fails to disclose said liquid falling from the spout opening as a semi-laminar column.
Kuykendal, abstract, column 3 rows 10-20, utilizing a diffusers (such as a mesh screen) to allow parallel fluid paths to dampen all reaming or essentially all remaining major currents by lowering the fluids velocity and thus the Reynolds number. Further noting, that the flow is “more laminar” as it flows from the orifice, column 3 row 40-45, by utilizing the diffuser and its shape along with material, and thus improving the fluid flow, pattern flow, as well as dampening and isolating the system from the pressure variations including the pump nose, column 1 row 45-column 2 row 18. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the nozzle discharge element of Kuykendal into the fountain head of Lipscomb to allow improved fluid flow from the fountain, as well as dampening and isolating the system from the pressure variations including the pump noise. (it has been further noted to be well known in the art that dampening the fluid flow to laminar reduces splashing, not that the use of 
With respect to claim 22, Lipscomb discloses a recirculating fountain (figure 1) comprising: 
a basin (figure 1, #42);
a curvilinear faucet (figure 1, #48) having an apex (figure 1, between#47 and where #62 is indicating) and a spout opening located beneath the apex and above the basin (figure 1, #47);
a pump (figure 1, #46) in liquid communication with the basin and the curvilinear faucet (figure 1); and an uplift hose (figure 1, #70) extending upwardly from a pump outlet to the apex of the curvilinear faucet, and then downwardly to the spout opening (figure 1);
wherein the curvilinear faucet is structurally and operationally configured such that a quantity of liquid drops from the spout opening to the basin (figure 1), but fails to do so at a Reynolds number of less than 4,000 to induce at least semi-laminar flow of the quantity of liquid.
Kuykendal, abstract, column 3 rows 10-20, utilizing a diffusers (such as a mesh screen) to allow parallel fluid paths to dampen all reaming or essentially all remaining major currents by lowering the fluids velocity and thus the Reynolds number. Further noting, that the flow is “more laminar” as it flows from the orifice, column 3 row 40-45, by utilizing the diffuser and its shape along with material, and thus improving the fluid flow, pattern flow, as well as dampening and isolating the system from the pressure variations including the pump nose, column 1 row 45-column 2 row 18. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the nozzle discharge element of Kuykendal into the fountain head of Lipscomb to allow improved fluid flow from the fountain, as well as dampening and isolating the system from the pressure variations including the pump noise. (it has been further noted to be well known in the art that dampening the fluid flow to laminar reduces splashing, not that the use of 
With respect to claim 2, Lipscomb as modified discloses the basin further comprises a bottom (figure 1, the bottom of #42) and at least one sidewall (figure 1, sidewall #54);
wherein the basin is configured to receive a quantity of liquid (figure 1, liquid from #47); wherein the faucet is mounted in the basin (figure 1, the sidewall of the basin incorporating that of the faucet) and extends upwardly from the bottom of the basin to an exit end having the spout opening (figure 1, the faucet extending from the bottom noted adjacent #66 to an opening at #47), the faucet having an apex (figure 1, the apex between where #47 is indicating and that of #62) located above the spout opening (figure 1); and
wherein the pump is configured to pump liquid from the basin and to the apex of the faucet (figure 1, the pump #46 bringing fluid to the apex).
With respect to claim 3, Lipscomb as modified discloses an uplift hose (figure 1, #70) housed within the faucet and extending from the pump to the spout opening (figure 1, from #46 to #47).
With respect to claim 4, Lipscomb as modified discloses the fountain is structurally and operationally configured such that liquid falls from an apex out of the spout opening and into the basin at least primarily by gravity (abstract, as the water is "free-falling" that "overflows" from the tube to the basin" understood as not being sprayed by pressure from the pump but falling freely from the discharge).
With respect to claim 5, Lipscomb discloses a vertical distance between the apex and the basin (figure 1, the basin #42 to the apex of #48), but fails to specify the distance is between 10-30 centimeters.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a distance of 10-30 centimeters between the apex and the basin 
With respect to claim 6, Lipscomb discloses the uplift hose and a diameter there of, but fails to disclose the diameter of the uplift hose is between 5-15 millimeters.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a diameter of 5-15 millimeters for the uplift hose of Lipscomb, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05(1 l-a). Please note in the instant application, paragraph 0014, applicant has not provided any criticality for this specific claimed range. Furthermore, such a range would allow for a desired amount of fluid to be recirculated through the system.
With respect to claim 7, Lipscomb discloses a quantity of liquid exits the spout opening at an angle of 0 +/- 75 degrees relative to a vertical (figures 1-4, clearly all show variations of the fluid where the fluid is between 0 and 45 degrees with the vertical axis of the basin).
With respect to claims 8 and 26, Lipscomb as modified discloses the curvilinear faucet is structurally and operationally configured such that the quantity of liquid falls from the curvilinear faucet into the basin in a parabolic curve (as there is some level of exit velocity of fluid exiting #47 as it falls, a parabolic curve would occur).
With respect to claim 9, Lipscomb as modified discloses a velocity reducing structure (Kuykendal, abstract) located within the faucet between an apex and the spout opening (see above combination in figure 2, as the mesh described by Kuykendal, is located adjacent the outlet of Lipscomb, and thus between the outlet and the apex);

With respect to claim 10 and 27, Lipscomb as modified discloses the velocity reducing structure comprises a porous member (Kuykendal, column 3 rows 10-20, discloses the diffuser being mesh screens, mesh screens being porous).
With respect to claim 23, Lipscomb as modified discloses the curvilinear faucet is structurally and operationally configured such that the quantity of liquid drops from the spout opening to the basin at a Reynolds number of less than 2,000 (as taught by Kuykendal in the rejection of claim 22, see abstract further, the flow paths are dampened by lowering the fluid velocity and thus the Reynolds number, making a laminar fluid flow, laminar fluid flows known to occur under a Reynolds number of 2,000).
With respect to claim 24, Lipscomb as modified discloses the uplift hose extends substantially horizontally at the spout opening (figure 1, the noted hose at the discharge outlet being "substantially horizontal.")
With respect to claim 28 and 30, Lipscomb as modified disclose the uplift hose has an inner diameter, but fails to specify it being constant.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the hose of Lipscomb, being a singular hose element, has a constant diameter since it is commonly known in the art that a singular hose has a constant diameter. As Lipscomb shows in figure 1, the hose is a singular extending piece and appears to be of constant diameter, one of ordinary skill in the art would recognize that a singular hose thus has a singular diameter as shown from figure 1. See MPEP 2144.03 (A-E).
With respect to claims 29 and 31, Lipscomb discloses the hose further comprises a peak located upstream of the spout opening (figure 1, the peak of #70 prior to #47); and
. 

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lipscomb and Kuykendal as applied to claim 1 above, and further in view of Farris (U.S. 2008/0190374).
With respect to claim 25, Lipscomb discloses the uplift house and the spout opening but fails to disclose the uplift hose extends at an angle between 30-60 degrees relative to a vertical at the spout opening (the hose being inside the spout adjacent to the spout opening).
Farris discloses a nozzle 20, a straight or curved elastic tube of plastic or other inert material that is configured to be pliable to bend to different angles to change the direction and/or flow characteristics of the water entering the basin, paragraph 0069.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate an angle of 30-60 degrees relative to the vertical angle a the spout opening for the uplift hose in Lipscomb, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP2144.05(ll-a). Please note in the instant application, paragraphs0014 and 0061, applicant has not provided any criticality for this specific claimed range. Furthermore, such 
Response to Arguments/Amendments
	The Amendment filed (08/16/2021) has been entered. Currently claims 1-17 and 22-31 are pending, claims 11-17 are withdrawn, claims 1, 5, and 7 are amended. Applicants amendments to the claims has overcome each and every rejection previously set forth in the Office Action dated (04/14/2021). 	
	Applicant’s arguments with respect to the previous rejection have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. As Tonkinson is no longer being used, but rather Kuykendal. The examiner would like to not that Kuykendal, discloses using what is a mesh screen along with acute shape, to create a laminer, or is noted “more laminar flow” the examiner notes that semi-laminar flow as is claimed in column 1 reads on a flow that is made more laminar, as a flow that is semi-laminar can be understood as a flow that is made more laminar but not perfectly laminar. Kuykendal, columns 1 into 2, discloses “The diffuser section provides a large plurality of parallel fluid flow paths to dampen remaining major currents by lowering the fluid velocity and thus the Reynolds number. The upper surface is arcuate. Thus fluid flows radially upwardly and inwardly to a knife-edged type orifice which results in laminar fluid flow exiting therefrom. In a preferred embodiment, a light source is located within the inner chamber and is offset from the center line of the inner chamber. Focusing means are also provided in the inner chamber to direct the light path so as to align the light path with the orifice so that the light follows the laminar fluid flow. In accordance with another embodiment of the present invention the inlet to the outer chamber includes a double walled bladder-like hose wherein fluid is made to flow in a parallel manner first forwardly within the tube and 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A GREENLUND whose telephone number is (571)272-0397. The examiner can normally be reached M-F 730am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/JOSEPH A GREENLUND/Primary Examiner, Art Unit 3752